Name: Commission Regulation (EEC) No 567/89 of 3 March 1989 amending Council Regulation (EEC) No 482/86 determining the wines produced in Portugal that are to be treated as quality wines produced in specified regions falling within heading No 22.05 of the common customs tariff
 Type: Regulation
 Subject Matter: beverages and sugar
 Date Published: nan

 No L 61 /374. 3 . 89 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 567/89 of 3 March 1989 amending Council Regulation (EEC) No 482/86 determining the wines produced in Portugal that are to be treated as quality wines produced in specified regions falling within heading No 22.05 of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Regulation (EEC) No 20/89 (2), and in particular Article 15 thereof, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 482/86 is hereby amended as follows : 1 . The title is hereby replaced by the following : 'Council Regulation (EEC) No 482/86 of 25 February 1986 determining the wines produced in Portugal that are to be treated as quality wines produced in specified regions falling within CN code ex 2204.' 2. Article 1 (1 ) is replaced by the following : ' 1 . For the purposes of applying the third indent of the second subparagraph of Article 268 (2) (a) of the Act of Accession, wines produced in Portuguese territory in accordance with the national laws in force on the 'denominaÃ §Ã £o de origem controlada' and 'indicaÃ §Ã £o de proveniÃ ªncia regulamentada' shall be treated in the same way as quality wines psr falling within CN code ex 2204.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas, with effect from 1 January 1988, Regulation (EEC) No 2658/87 introduced a combined nomenclature of goods on the basis of the harmonized system nomenclature to meet the requirements of both the Common Customs Tariff and the external trade statistics of the Community ; Whereas the tariff numbers in Council Regulation (EEC) No 482/86 (3) should accordingly be expressed in terms of the combined nomenclature ; whereas those adaptations require no amendments of substance, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 March 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 256, 7. 9 . 1987, p. 1 . (2) OJ No L 4, 6. 1 . 1989, p. 19 . (3) OJ No L 54, 1 . 3 . 1986, p. 6 .